Citation Nr: 1046475	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on periods of active duty to include from 
October 1993 to October 1994, and from July 2004 to August 2005.  
He has served in Afghanistan and has been awarded the Combat 
Action Badge. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Nashville, Tennessee, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's representative has advised the Board of additional 
VA treatment records relevant to the issue on appeal that have 
not been made part of the file.  An effort should be made to 
obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any 
records of VA psychiatric treatment 
provided the Veteran dated since October 
2009, to include any reports from his 
purported visit to a psychologist at the 
VA Medical Center in Murfreesboro, 
Tennessee, in the first week of February 
2010.  

2.  Thereafter, the evidence should be 
reviewed, any further indicated development 
accomplished, and the claim readjudicated.  
If this readjudication does not result in a 
complete grant of the benefit sought by the 
Veteran, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.  Thereafter, the case 
must be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


